DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 06/30/2022.
Claims 1, 6, 7, 9, 14, 15, 17, 22 and 23 are amended. 
Claims 4, 5, 12, 13, 20, 21 and 25-30 are cancelled. 
Claims 1-3, 6-11, 14-19 and 22-24 are pending.
Claims 1-3, 6-11, 14-19 and 22-24 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive. 
112
Due to the cancellation of claims, the prior 112 rejections are withdrawn. 
103
Sardari teaches outputting, by the smart broadcast device, binding success audio indicating that the merchant account is bound to the smart broadcast device  (column 11, line 30-67, column 12, line 1-6, 26-33, column 15, line 13-24)
Claim Interpretation- According to the disclosure (¶37, 66-68), “when a service provider is a merchant, the merchant can bind the smart broadcasting device to a collection account of the merchant in advance. For example, the merchant can scan a device graphic code of the smart broadcasting device by using a client that logs in with the collection account; the client can obtain a unique hardware identifier of the device from the device graphic code…  In response to determining that the smart broadcasting device is authorized, the payment system can bind the device identifier to the merchant account. The payment system returns a binding success message to the client… he binding success message to the smart broadcasting device, and the smart broadcasting device can further output an audio indicating that the user account is successfully bound.”
Sardari- At (10), the remote authentication manager 122 can communicate with the user computing system 102 that the authentication routine has been completed. The UI of the user computing system 102 can be updated to indicate that the pairing process is complete. In some embodiments, the periphery computing device 110 may provide an audible indication that the authentication and pairing process is complete. (column 12, line 26-33)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Burns (column 27, line 57-60), which teaches “Such other types of self-service terminals may include kiosks, voting machines, ticket dispensers, vending machines, or any other terminal which includes a plurality of user accessible devices”, Hunter (¶ 59), which teaches “proximity broadcast receivers may be stationary devices (or “stationary proximity broadcast receivers”) permanently positioned throughout places (e.g., buildings, retail stores, etc.) or alternatively may be mobile devices configured to operate as proximity broadcast receivers (or “mobile proximity broadcast receivers”)” and Sardari (Abstract), which teaches “The audio-based authentication system allows a user to interface with the periphery device through a user computing device. The user can utilize a previously authenticated user account on the user computing device in order to facilitate the pairing of the audio-based periphery computing system with the user account” in order to provide ease of access to a device (Sardari; column 1, line 6-36).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-11, 14-19 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9 and 17 recite “merchant account” which were previously “user account”. The claim limitation also had “end-user device” with which the former scope of claims has the understanding of who the “user” was. The claim is unclear and indefinite as to whether, given the change from user to merchant, the “end-user devices” are in reference to devices of the merchant, or whether there is a switch in scope in the newly amended claims.  Dependent claims 2, 3, 6-8, 10, 11, 14-16, 18, 19 and 22-24 are also rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8-10, 16-18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Burns (7,494,053) (“Burns”), in view of  Hunter et al. (2013/0297422) (“Hunter”) and further  in view of  Sardari et al. (10,621,317) (“Sardari”).
Regarding claims 1, 9 and 17, Burns wirelessly detecting, by a wireless probe module installed in the smart broadcast device, information about end-user devices (column 4, line 1-42, column 6, line 1-16, column 16, line 1-16); 
Burns- the automated banking machine may include at least one output device in operative connection with the at least one computer. Also, the auto mated banking machine may include a plurality of proximity sensors in operative connection with the at least one computer… the card reader may include an RFID reader or other wireless reader device that is capable of wirelessly retrieving account information from a card or other object placed near the reader.  (column 4, line 1-6, column 6, line 9-12)

reporting, by the smart broadcast device, the information about end-user devices to the payment system (column 6, line 17-37); 
Burns- ATM may be operative to communicate with a host banking system 42 to enable a consumer to perform such exemplary transaction functions as withdrawing cash from an account through operation of the cash dispenser device 20, depositing checks or other items with a depository device, performing a balance inquiry for a financial account and transferring value between accounts. (column 6, line 30-37)

outputting, from the smart broadcast device, a voice sound preset to correspond to the push condition (column 7, line 16-23, column 14, line 51-67, column 17, line 1-67, column 18, line 1-67, column 19, line 1-67); 
Burns- Such information may further include stored data for producing audio outputs such as MP3 or WAV sound files 56 which include verbal instructions for operative states of the ATM. Such stored data for producing audio outputs may also include alphanumeric text messages 54 (also referred to herein as “text-to-speech data'), which may be used by the computer 30 to generate audible verbal instructions for operative states of the ATM… Depending on the language preference of the user operating the machine, terminal control software in the ATM is operative to access the screen data and text-to-speech data which corresponds to the language preferred by the user.  (column 7, line 16-23, column 19, line 21-24)

receiving, at the smart broadcast device from the payment system, a payment result parameter corresponding to the payment request (Figure 8; column 16, line 51-67, column 17, line 1-67); 
Burns- the text-to-speech data may be transferred to the machine from a remote server Such as a host banking system. Although, in exemplary embodiments, host banking system software may be updated to accommodate the transfer of text-to-speech data to ATMs, a (step S212). (column 16, line 51-67, column 17, line 1-67)

retrieving, by the smart broadcast device, basic audio data stored in a memory of the smart broadcast device, wherein the basic audio data is based upon the payment request and includes audio payment result data and audio currency type data (Figure 8, 9; column 2, line 59-67, column 3, line 1-15, column 11, line 60-67, column 12, line 1-40, column 13, line 65-67,  column 14, line 41-50); 
Burns- audible verbal instructions may be produced directly from hardware devices and/or software programs operating in the ATM which are capable of synthesizing human language words, sentences, syllables and other human language communication Sounds…. In addition, the ATM may be operative to produce further audible outputs 254-257 which verbally describe the number associated with the key that was pressed. In the exemplary embodiment, as each key is pressed, the ATM may be operative to determine a new current amount of value. The last two keys pressed may correspond to the fractional portion of the amount Such as the cents portion in U.S. currency… may cause the ATM to produce a further audible output 260 which verbally indicates the current amount stored in the memory of the ATM… the ATM may include audio output devices for generating audio signals with beeps in operating the ATM.  (column 2, line 65-67, column 3, line 1, 2, column 12, line 27-40, column 13, line 65-67)

    PNG
    media_image1.png
    653
    466
    media_image1.png
    Greyscale


FiledPagecombining, as combined audio data by the smart broadcast device, the audio payment result data, the payment result parameter, and the audio currency type data (Figure 8, 9; column 3, line 43-48, column 7, line 33-45, column 14, line 1-23); 
Burns- The new audio system may be operative to accept and adjustably mix together inputs from a plurality of audio sources, including multimedia inputs such as MP3 streams, Voice inputs Such as from WAV files, and system keyboard and/or prompting beeps… the Sound system device may be operative to selectively mix and amplify a plurality of different audio input signals to generate an amplified audible output signal…. The controller 350 may include an amplifier 362 and mixing circuits 364 which are operative to selectively amplify and mix the audio input signals together to produce one or more amplified audio signals.   (column 3, line 43-48, column 7, line 33-45, column 14, line 1-23)

generating, by the smart broadcast device, a payment result audio signal from the combined audio data (Figure 8, 9; column 7, line 33-67, column 13, line 12-17, column 14, line 1-50); 
Burns- Once the withdrawal has been authorized, the ATM may be operative to change to a tenth state 300 represented in FIG. 12. In this state the exemplary embodiment of the ATM may produce both a visible output 302 and an audible output 304 which indicate that the ATM is in the process of dispensing the requested amount. (column 13, line 12-17)

    PNG
    media_image2.png
    328
    498
    media_image2.png
    Greyscale

outputting, from the smart broadcast device, a payment result audio notification that includes a message of a payment result based on the payment result audio signal and (Figure 8, 9; column 13, line 1-29, column 14, line 33-67); 
Burns- In the eleventh state the ATM may be operative to produce both a visible output 312 and an audible output 314 which indicate that the consumer may take the dispensed amount of cash and a receipt from the ATM. In addition, the verbal instructions 316 of the audible output may further describe the locations of the opening through which cash is delivered and the opening through which a receipt is delivered on the ATM. (column 13, line 21-28)
 
periodically reporting, by the smart broadcast device and to the payment system, device data of the smart broadcast device (column 14, line 51-67, column 19, line 31-64); 
Burns- providing monitoring software on the ATM which is capable of detecting and retrieving text-to-speech data from legacy messages originally designed for other types of ATM configuration data… The monitoring software may be operative responsive to the detection of state message to retrieve State information from the messages and store the state information in a single state file….(column 14, line 51-67, column 19, line 31-64)

Burns does not disclose receiving, at a smart broadcast device from a payment system associated with the smart broadcast device, a binding success message indicating that a device identifier of the smart broadcast device is bound to a merchant account, wherein the smart broadcast device maintains a long network connection for querying a binding status between the smart broadcast device and the merchant account based upon the device identifier of the smart broadcast device;
receiving, at the smart broadcast device, push information audio data corresponding to a push condition associated with the information about end-user devices, wherein the push information audio data corresponding to the push condition is received from the payment system and includes a Uniform Resource Locator (URL) associated with the push information audio data when the payment system determines that the information about end- user devices satisfies the push condition, the push condition and the push information audio data being preset for the merchant account; in response to the payment system successfully processing a payment request for the merchant account and identifying, based on the device identifier, the smart broadcast device, wherein the smart broadcast device is unbound from the merchant account upon a determination by the payment system that the smart broadcast device is a security risk.

Hunter teaches receiving, at a smart broadcast device from a payment system associated with the smart broadcast device, a binding success message indicating that a device identifier of the smart broadcast device is bound to a merchant account, wherein the smart broadcast device maintains a long network connection for querying a binding status between the smart broadcast device and the merchant account based upon the device identifier of the smart broadcast device (¶ 59, 87, 88, 124, 137, 184, 196, 230, 232, 349, 350, 479, 483, 487);
Claim Interpretation – According to the disclosure (¶ 48, 49, 68, 87), “After accessing the Internet, the smart broadcasting device can establish a long connection to the payment system based on a preconfigured address of the payment system, to receive various types of information sent by the payment system… A request packet for establishing a long connection is usually encapsulated by the processing module 106, and is usually sent and received by using the communications module 105… after binding the device identifier to the merchant account, the payment system can further check whether the corresponding smart broadcasting device is online, in other words, check whether the corresponding smart broadcasting device establishes a long connection to the payment system. In response to determining that the smart broadcasting device is online… the smart broadcasting device can establish a long connection to the payment system based on a stored address of the payment system if the Wi-Fi connection is normal, and can send a binding query request to the payment system after establishing the long connection.” For the purpose of claim interpretation and based on the disclosure, maintaining a “long connection” means the broadcast device is online.
Hunter -  In another embodiment, the display 2504 may be connected to the Internet and may directly receive transmissions from a central server. For example, the display 2504 may receive data packets from the Internet via a WiFi transceiver… the proximity broadcast receiver may be registered as relating to a trusted service for the user of the wireless identity transmitter, and therefore the central server may transmit return messages that identify the user. As another example, the user of the wireless identity transmitter may have set privacy permissions (or settings) during a registration procedure with the central server that enable anonymous data to be distributed to proximity broadcast receivers… The proximity broadcast receiver 3675 may utilize the system-on-chip 3678 to exchange data over a wireless local area network, such as by communicating with a WiFi router. (¶ 184, 349, 350, 487)

receiving, at the smart broadcast device, push information audio data corresponding to a push condition associated with the information about end-user devices, wherein the push information audio data corresponding to the push condition is received from the payment system and includes a Uniform Resource Locator (URL) associated with the push information audio data when the payment system determines that the information about end- user devices satisfies the push condition, the push condition and the push information audio data being preset for the merchant account (¶ 176, 349-355, 358,  390); 
Hunter - the sections 2602, 2604, 2606 may also include displays, such as described above with reference to FIG. 25A, that may be configured to render visual and/or audio information received from a central server…  the proximity broadcast receiver may receive a return message from the central server indicating marketing information (e.g., a coupon, offer, promotional materials, etc.) from a merchant. In an embodiment, the return message may also or alternatively include software instructions, URLs, or other information the proximity broadcast receiver may utilize to view or otherwise access the merchant's offer. (¶ 355, 390)

in response to the payment system successfully processing a payment request for the merchant account and identifying, based on the device identifier, the smart broadcast device, (¶ 76, 77, 84, 127, 366, 373, 391);
Claim interpretation- “in response to the payment system successfully processing a payment request for the user account and identifying, based on the device identifier, the broadcast device”. The limitation recites functions of the payment system and is outside the function of the claimed structure of the broadcast device. 
Hunter- the central server may transmit messages to devices (e.g., local servers, proximity broadcast receivers, etc.) associated with registered services that include customer behavior information indicating…redeemed loyalty points for a purchase, and/or redeemed a coupon… the central server may identify relevant marketing information to transmit based on previous behaviors of customers (e.g., previous walking routes through the retail store, average time dwelling in a particular department, repeat visits, previous purchases, etc.), and may involve loyalty or rewards programs. For example, the central server may identify relevant marketing information that includes a coupon for a product that the customer has purchased before. As another example, the marketing information may be a promotional offer that encourages the customer to purchase a product by which he/she has walked numerous times. (¶ 77, 84)

wherein the smart broadcast device is unbound from the merchant account upon a determination by the payment system that the smart broadcast device is a security risk. (¶ 61, 167, 168, 185, 213)
Claim Interpretation – “so that the broadcast device is unbound from the user account upon a determination by the payment system that the broadcast device is a security risk”. According to the disclosure (¶ 73, 90), “the smart broadcasting device can periodically report device data of the device to the payment system… In response to determining that the operating system version number is the latest and the speaker firmware number is correct, the payment system can determine that the corresponding smart broadcasting device is not at a security risk… if the unbound query result is received, it can be determined that the account binding is abnormal, and then the LED status indicator can be controlled to flash a red light for prompting. In response to determining, based on the LED status indicator, that the account binding is abnormal, the merchant can check by using the client, to resolve binding abnormality in time, thereby alleviating a problem that payment result audio cannot be broadcasted due to the binding abnormality.” The language “so that the broadcast device is unbound from the user account upon a determination by the payment system …” is a result and therefore has not patentable weight (Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” See MPEP 2111.04. Secondly, the claim is directed to the broadcast device but limitation is directed to the functions of the payment system and not the broadcast device, “so that the broadcast device is unbound from the user account” recites result language of a function by an entity that is not the claimed broadcast device and given the scope of the claims, will not be given patentable weight. 
Hunter -  the proximity broadcast receiver may continuously be in a monitoring mode, or begin listening for particular identifiers in response to an alert (or search activation message) received from a central server… the proximity broadcast receiver may generate a sighting message based on information from the received broadcast message and other associated data. In particular, the sighting message may include an identifier specific to the wireless identity transmitter that transmitted the received broadcast message, such as a rolling identifier (i.e., an encoded device identifier), MAC address, or other unique code that may be used to identify the particular wireless identity transmitter. In alternate embodiments, the wireless identity transmitter's identifier may be received as part of a pairing process. The other associated data may include various information related to the receipt of the broadcast message, such as the time the proximity broadcast receiver received the broadcast message, location information, the proximity broadcast receiver's identification information, related services (e.g., associated merchants), and signal strength information. In other words, the proximity broadcast receiver may associate data about present conditions (e.g., a timestamp, GPS coordinates, Cell ID of the closest base station, etc.) with the broadcast message and/or the wireless identity transmitter's identifier…. In an embodiment, the proximity broadcast receiver may retransmit sighting messages a predefined number of times over a period of time when no return message is received… a sighting message with out-of-date or incomplete authentication information may be disregarded by the central server, or alternatively stored in a list for potentially fraudulent proximity broadcast receivers. (¶ 167, 168, 185, 213)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Burns (column 27, line 57-60), which teaches “Such other types of self-service terminals may include kiosks, voting machines, ticket dispensers, vending machines, or any other terminal which includes a plurality of user accessible devices”  and Hunter (¶ 59), which teaches “proximity broadcast receivers may be stationary devices (or “stationary proximity broadcast receivers”) permanently positioned throughout places (e.g., buildings, retail stores, etc.) or alternatively may be mobile devices configured to operate as proximity broadcast receivers (or “mobile proximity broadcast receivers”)”  in order to provide businesses the benefit of providing customized services (Hunter; ¶ 2-7).

Neither Burns nor Hunter teaches outputting, by the smart broadcast device, binding success audio indicating that the merchant account is bound to the smart broadcast device. 
Sardari teaches outputting, by the smart broadcast device, binding success audio indicating that the merchant account is bound to the smart broadcast device  (column 11, line 30-67, column 12, line 1-6, 26-33, column 15, line 13-24)
Claim Interpretation- According to the disclosure (¶37, 66-68), “when a service provider is a merchant, the merchant can bind the smart broadcasting device to a collection account of the merchant in advance. For example, the merchant can scan a device graphic code of the smart broadcasting device by using a client that logs in with the collection account; the client can obtain a unique hardware identifier of the device from the device graphic code…  In response to determining that the smart broadcasting device is authorized, the payment system can bind the device identifier to the merchant account. The payment system returns a binding success message to the client… he binding success message to the smart broadcasting device, and the smart broadcasting device can further output an audio indicating that the user account is successfully bound.”
Sardari- At (10), the remote authentication manager 122 can communicate with the user computing system 102 that the authentication routine has been completed. The UI of the user computing system 102 can be updated to indicate that the pairing process is complete. In some embodiments, the periphery computing device 110 may provide an audible indication that the authentication and pairing process is complete. (column 12, line 26-33)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Burns (column 27, line 57-60), which teaches “Such other types of self-service terminals may include kiosks, voting machines, ticket dispensers, vending machines, or any other terminal which includes a plurality of user accessible devices”, Hunter (¶ 59), which teaches “proximity broadcast receivers may be stationary devices (or “stationary proximity broadcast receivers”) permanently positioned throughout places (e.g., buildings, retail stores, etc.) or alternatively may be mobile devices configured to operate as proximity broadcast receivers (or “mobile proximity broadcast receivers”)” and Sardari (Abstract), which teaches “The audio-based authentication system allows a user to interface with the periphery device through a user computing device. The user can utilize a previously authenticated user account on the user computing device in order to facilitate the pairing of the audio-based periphery computing system with the user account” in order to provide ease of access to a device (Sardari; column 1, line 6-36).
Regarding claims 2, 10 and 18, Hunter teaches wherein the wireless probe module is a Wi-Fi probe module (¶ 161, 165, 190, 224, 349).  
Regarding claims 8, 16 and 24, Burns discloses wherein outputting the payment result voice sound comprises: outputting the payment result audio signal to a loudspeaker (column 3, line 1-27, column 5, line 9-20, column 7, line 10-45)
Claims 3, 7, 11, 15, 19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Burns (7,494,053) (“Burns”), in view of  Hunter et al. (2013/0297422) (“Hunter”), in view of  Sardari et al. (10,621,317) (“Sardari”)and further in view of Barnett et al. (2015/0271150) (“Barnett”).
Regarding claims 3, 11 and 19, Neither Burns, Hunter nor Sardari teach wherein the device data comprises an operating system version number and a speaker firmware number.  Barnett teaches wherein the device data comprises an operating system version number and a speaker firmware number(¶ 52, 59, 71, 81, 95, 96, 99, 106, 108, 123, 186, 192, 233, 234).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Burns, Hunter, Sardari and Barnett (¶ 62, 195, 196) which teaches “ the audit report may include information associated with one or more devices associated with the merchant and/or the status of each of the one or more devices associated with the merchant…a device status (e.g., “active”, “lost”, “tampered”, “stored”, etc.),”  in order to check whether a device has been tampered with and ensure the correct registered device is used for a secure transaction (Barnett; ¶ 7-9, 52, 59, 71).
Regarding claims 7, 15 and 23, Hunter teaches detecting, by a near field communication (NFC) module of the smart broadcast device, an end- user device having an NFC function (¶ 144). Barnett teaches and sending information comprised in a payment graphic code to the end-user device by using an NFC technology (¶ 59, 74, 79, 91, 108, 176-178, 182, 183).  
Claims 6, 14 and 22, are rejected under 35 U.S.C. 103 as being unpatentable over Burns (7,494,053) (“Burns”), in view of  Hunter et al. (2013/0297422) (“Hunter”), in view of  Sardari et al. (10,621,317) (“Sardari”)  and further in view of Corl (2014/0276143) (“Corl”).
Regarding claims 6, 14 and 22, Hunter teaches sending, by the smart broadcast device, a binding query request to the payment system to query whether the smart broadcast device is bound to the merchant account (¶ 59, 87, 88, 124, 137, 196, 230, 232); receiving a query result returned by the payment system (¶ 59, 87, 88, 124, 137, 184, 196, 230, 232); in response to the query result indicating  that the smart broadcast device is bound to the merchant account (¶ 75, 89, 91, 140-142, 167, 189-190, 227, 376, 426, 434, 438-441), and in response to the  query result indicating  that the smart broadcast device is not bound to the merchant account (¶ 61, 167, 168, 185, 213). Neither Burns, Hunter  nor Sardari teach outputting a first light-driving signal to drive an LED status indicator to output a first light signal; outputting a second light-driving signal to Filed: October 10, 2019 Page: 4of16 drive the LED status indicator to output a second light signal different from the first light signal.  Corl teaches outputting a first light-driving signal to drive an LED status indicator to output a first light signal (¶ 38, 46, 53, 72; claim 7); outputting a second light-driving signal to Filed: October 10, 2019 Page: 4of16 drive the LED status indicator to output a second light signal different from the first light signal(¶ 38, 46, 53, 72; claim 7).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Burns, Hunter, Sardari and Corl (¶ 72; claim7) which teaches “ wherein the status indication mechanism includes a multi-colored light-emitting diode (LED) device, and wherein each status of the medical device corresponds to a different light color emitted by the LED device”  in order to visually inform users about the status of a device (Corl; ¶ 2, 3, 72).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Carlson et al. (9,449,327) – teaches the merchant alert and detection of user presence 
Hemphill et al. (8,806,209) (“Hemphill”) – teaches scanning code for request to bind device with account.
Feng et al. (2016/0342974) – teaches payment transaction and “broadcasting” 
Win et al. (2018/0247296) – teaches the broadcast device and interactions with the end users
Ren et al. (9,954,691) – teaches unbinding intelligent devices from user accounts
Arentz (2014/0201069) – teaches proximity device and audio outputs.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILSE I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ILSE I IMMANUEL/Primary Examiner, Art Unit 3685